59 So.3d 262 (2011)
Angelika AGUIAR and Justin Corey Drew, Petitioners,
v.
LEOR EXPLORATION & PRODUCTION, LLC and Leor Energy, L.P., Respondents.
No. 4D10-5094.
District Court of Appeal of Florida, Fourth District.
April 6, 2011.
Rehearing Denied May 12, 2011.
Sigrid S. McCawley of Boies, Schiller & Flexner, LLP, Fort Lauderdale, for petitioners.
Harley S. Tropin and Thomas A. Tucker Ronzetti of Kozyak Tropin & Throckmorton, P.A., Coral Gables, and Jesse H. Diner and David B. Mankuta of Atkinson, Diner, Stone, Mankuta & Ploucha, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
The trial court's ruling that the deposition transcripts at issue are confidential *263 departs from the essential requirements of law causing material harm that cannot adequately be remedied on appeal. Pursuant to the terms of the Agreed Protective Order, petitioners were not required to have the court declare the transcripts non-confidential. The Agreed Protective Order did not contemplate that entire transcripts would remain confidential. Petitioners were not required to return or destroy the deposition transcripts. Petitioners submitted written objections to respondent's designation of the entire transcripts as confidential. Pursuant to paragraph 10 of the Agreed Protective Order, respondents were required to move the court within fourteen (14) days in order to maintain the confidential designation. Respondents failed to do so, and this results in "termination of the restricted status" of the deposition transcripts. The failure to apply the plain terms of the Agreed Protective Order departs from the essential requirements of law. The petition is granted, and the order requiring return or destruction of the transcripts is quashed.
Petition for writ of certiorari granted.
GROSS, C.J., DAMOORGIAN and CIKLIN, JJ., concur.